SILICON-OXYGEN COMPOUND, PREPARATION METHOD THEREOF, AND RELATED BATTERY MODULE, BATTERY PACK AND DEVICE
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 21-30 and 34 in the reply filed on August 4, 2022 is acknowledged.
Claims 31-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 4, 2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 3, February 3 and December 29, 2021,  and March 18 and June 29, 2022 are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-24 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “optionally” in claims 23-24 and 27-29 leads to confusion over the intended scope of the claims, and it is unclear whether the claimed narrower ranges are a limitation. The metes and bounds of the claim are not clearly set, which renders the claims indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP 2013008696 A, whose English machine translation is being employed for citation purposes, hereafter Watanabe).
Regarding claims 21-24, Watababe teaches a silicon-oxygen compound, wherein the silicon-oxygen compound has a chemical formula of SiOx, in which x=0.5 to 1.6 ([0020]), reading the claimed 0 < x < 2, characterized in that, the silicon-oxygen compound contains sulfur (S) or manganese (Mn) element ([0029]).
One of ordinary skill in the art would readily appreciate that a silicon-oxygen compound containing SiOx, elements S and Mn can be formed by combining a silicon-oxygen compound containing SiOx and element S and a silicon-oxygen compound containing SiOx and element Mn. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP § 2144.06.
Watababe teaches each of the content of the element S and the content of element Mn before forming the silicon-oxygen compound containing SiOx, elements S and Mn is preferably 50 ppm to 100000 pppm ([0020]). As such, after forming the silicon-oxygen compound containing SiOx, elements S and Mn, each of the content of the element S and the content of element Mn is preferably 25 ppm to 50000 ppm (i.e., 50/2 to 1000000/2). Further, a mass ratio of the sulfur element to the manganese element may be in the range of 0.0005 to 2000, overlapping the claimed ranges of from 1.5 to 10.0 (claim 21) and from 2.0 to 7.0 (claim 24). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
The range of 25 ppm to 50000 ppm of the content of the sulfur element overlaps the claimed ranges of from 20 ppm to 600 ppm (claim 21) and from 50 ppm to 200 ppm (claim 22), respectively. The range of 25 ppm to 50000 ppm of the content of the manganese element overlaps the claimed range of from 5 ppm to 300 ppm (claim 23). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claims 25-26 and 29, Watababe teaches the silicon-oxygen compound according to claim 21, the limitations recited in claims 25-26 and 29 represent properties or characteristics of the claimed silicon-oxygen compound. Since Watababe teaches the same silicon-oxygen compound according to claim 21, the claimed properties or characteristics are necessarily present. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 27, Watababe teaches the silicon-oxygen compound according to claim 21, wherein the silicon-oxygen compound has an average particle diameter Dv50 of 0.01 µm or more ([0010]), overlapping the instantly claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 28, Watababe teaches the silicon-oxygen compound according to claim 21, wherein the silicon-oxygen compound has a specific surface area may be 5.6 m2/g (e.g., [0057]), anticipating the instantly claimed ranges.
Regarding claim 30, Watababe teaches the silicon-oxygen compound according to claim 21, wherein a coating layer is coated on an outer surface of the silicon-oxygen compound, and the coating layer comprises a carbon material (e.g., “… coated with a carbon film”, [0042]).
Regarding claim 34, Watababe teaches a secondary battery, including the silicon-oxygen compound according to claim 21 (See, e.g., Title, Abstract and at least [0059]).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727